Case: 12-20730       Document: 00512346694         Page: 1     Date Filed: 08/20/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 20, 2013
                                     No. 12-20730
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

CESAR HERNANDEZ LOZANO, also known as Cesar Lozano Hernandez, also
known as Cesar Hernandez-Lozano, also known as Cesar L. Hernandez,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CR-343-1


Before HIGGINBOTHAM, SMITH, and GRAVES, Circuit Judges.
PER CURIAM:*
       Appealing the judgment in a criminal case, Cesar Hernandez Lozano
raises an argument that he concedes is foreclosed by United States v. Morales-
Mota, 704 F.3d 410, 412 (5th Cir.), cert. denied, 133 S. Ct. 2374 (2013). In
Morales-Mota, 704 F.3d at 412, this court, relying upon its holding in United
States v. Joslin, 487 F. App’x 139, 141-43 (5th Cir. 2012), cert. denied, 133 S. Ct.
1847 (2013), rejected the argument that the Texas offense of “burglary of a


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20730    Document: 00512346694     Page: 2   Date Filed: 08/20/2013

                                 No. 12-20730

habitation” is outside the generic, contemporary definition of “burglary of a
dwelling” under U.S.S.G. § 2L1.2(b)(1)(A)(ii) because it defines the “owner” of a
habitation as a person with a “greater right to possession.” Accordingly, the
Government’s motion for summary affirmance is GRANTED, its alternative
motion for an extension of time to file a brief is DENIED, and the judgment of
the district court is AFFIRMED.




                                       2